Citation Nr: 0500481	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-21 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines




THE ISSUE

Basic eligibility for nonservice connected VA pension 
benefits.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


 




INTRODUCTION

The appellant is a veteran who had recognized Philippine 
Guerilla active service from February 1945 until September 
1945.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 determination by the 
Manila Regional Office (RO). 

The veteran has also initiated an appeal as to the issues of 
entitlement to service connection for pulmonary tuberculosis 
and an atheromatous aorta.  While the Board does not yet have 
jurisdiction over those issues, further action on them is 
mandated, and they will be addressed in a Remand that 
follows. 

The issues of entitlement to service connection for pulmonary 
tuberculosis and an atheromatous aorta are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if any action on his part is 
required.


FINDING OF FACT

It is certified that the veteran's only recognized service 
was with a recognized Philippine guerilla unit from February 
1945 until September 1945.    


CONCLUSION OF LAW

The veteran's military service is not qualifying service for 
VA nonservice-connected disability pension benefits.  
38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 3.40, 3.41 
(2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The only issue before the Board is whether the 
appellant had qualifying service for the benefits sought.  
The record includes service department verification of the 
appellant's service.  Because qualifying service and how it 
may be established are outlined in statute and regulation and 
because service department certifications of service are 
binding, the Board's review is limited to interpretation of 
the pertinent law and regulations.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).

The record includes a United States service department 
verification of service.  As service department 
certifications of service are binding on VA, there is no 
additional evidence for the veteran to provide.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

Service prior to July 1, 1946 in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerilla service) is qualifying 
service for compensation, dependency, indemnity compensation 
and burial allowance.  It is not qualifying service for VA 
pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 
3.41.

The service department certification clearly shows that the 
veteran had recognized service in the Philippine guerillas.  
However, under the controlling law and regulations outlined 
above, his service as a guerilla (while qualifying for VA 
compensation benefits) is not qualifying service for the 
pension benefit sought.  

In cases such as this, where the law and not the evidence is 
dispositive, the claim must be denied (or the appeal to the 
Board terminated) because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (by filing 
the NOD within one year of the date of mailing of notice of 
the RO decision), VA must respond by explaining the basis of 
the decision to the veteran (in the form of a SOC), and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a January 2004 rating decision, the RO denied claims of 
service connection for pulmonary tuberculosis and a condition 
manifested by an atheromatous aorta.  Notice of this decision 
was sent to the veteran on January 23, 2004.  The veteran 
submitted a statement expressing disagreement with this 
decision in February 2004, within one year of the notice; a 
SOC has not yet been issued.  The Board recognizes that 
perhaps this was due to the fact that the claims file was 
forwarded for the Board action above.  Nevertheless, under 
Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board 
must instruct the RO that these issues remain pending in 
appellate status (see 38 C.F.R. § 3.160(c)) and require 
further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  
In this regard, it is noteworthy that these claims are not 
before the Board at this time and will only be before the 
Board if the veteran files a timely substantive appeal.  

Consequently, the case is REMANDED for the following:

The RO should issue a statement of the 
case to the veteran addressing the 
issues of entitlement to service 
connection for pulmonary tuberculosis 
and an atheromatous aorta, including 
citation to all pertinent law and 
regulations, and reflecting 
consideration of all evidence of 
record.  The veteran must be advised 
of the time limit for filing a 
substantive appeal.  38 C.F.R. § 
20.302(b).  Then, if the appeal is 
timely perfected, these issues are to 
be returned to the Board for further 
appellate consideration, if otherwise 
in order.

The purpose of this remand is to fulfill the requirements of 
the Court in Manlincon.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                    
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


